The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is not clear if the waveguide includes the substrate, transition layer and electrode so that light passes through each layer.  It is also not clear if there is a required structural relationship for these waveguide components: the transition layer between the substrate and electrode, the electrode between the substrate and transition layer or the substrate between the transition layer and the electrode.  Additionally, the structural relationship between the couplers and these layers is not defined as well.  For examination purposes, examiner will not place any structural relationships between these layers or the grating couplers.  It is also not clear whether the flowcell is being recited as an element of the device or if the flowcell is not part of the elements of the device in claim 1.  It is not clear what surface of the device accommodates the capture antibody: a surface of the waveguide, a surface of the substrate, a surface of the transition layer, a surface of the electrode or some other as yet undefined surface of the device.  Claims 6 and 11 also fails to define structural relationships between the various layers/components that make up the waveguide similar to that explained above for claim 1.   All other claims depend from at least one of the claims for which an explanation of clarity problems is given above and fail to correct the noted clarity problems.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2, 4-5 and 8-10 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is directed toward a device in which claim 1 does not require structure capable of measuring and/or analyzing spectral and electrical signals so that the functional language does not have basis in the structure of claim 1.  For that reason, claim 2 does not provide a further structural limitation of claim 1.  Claims 4 and 5 provide a further definition of the electroactive species. However, claim 1 does not positively recite the electroactive species as a structural element of the device (it is part of non-limiting functional language).  Thus the limitation of claim 4 fails to further limit the structure of claim 1.  Claims 8 and 9 are similar to claims 4 and 5.  They have a similar problem with respect to claim 6 and therefore fail to provide a further structural limitation of claim 6.  With respect to claim 10 since the reporter antibody is part of non-limiting functional language of claim 6, claim 10 does not form a proper further limitation of the structure of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US 2009/0109441) in view of Dunphy or Bradshaw and further in view of Fitch, Gollmer or Felgentrager.  In the patent publication Hartman teaches a detection system including a waveguide (14a,14b) with input and output grating coupling elements (12a,12b, also see figures 1 and 5)) having a capture material (34) thereon to capture a second material (36) in the sample and a flowcell (48) attached thereto.  Paragraphs [0027]-[0028] teach that the capture materials are antibodies involved in a bimolecular conjugate.  Paragraph [0028] also teaches that the biomolecular conjugates often carry an electrical charge which provides the basis for electrical field signal enhancement.  Paragraph [0029] teaches that there are biomolecular conjugates and sensing chemistries of interest that do not carry an electrical charge or an electrical charge sufficient for meaningful amplification by the present invention.  In figure 3 is illustrated a waveguide surface 16b' in which magnetically susceptible nanoparticles 40 are bound to the .  
In the paper Dunphy teaches an electroactive integrated optical waveguide system for ultrasensitive spectroelectrochemistry of adsorbates.  Highly sensitive spectroelectrochemistry of adsorbed films on ITO was demonstrated with the electroactive integrated optical waveguide (EA-IOW).  The EA-IOW, a single-mode planar waveguide coated with an ITO layer, is ~104-fold more sensitive to changes in absorbance occurring during electrochemical events versus a single-pass transmission spectroelectrochemical experiment, as demonstrated by reduction of surface-adsorbed methylene blue.  Furthermore, the EA-IOW is selective to near-surface events, as it is relatively insensitive to absorbance by solutions of dissolved chromophores at <1 mM.  The EA-IOW is also used to monitor the formation of Prussian Blue during the reduction of ferricyanide, an event that is not easily followed using current-detected cyclic voltammetry, due to interfering faradaic and non-faradaic electrochemical events.  The optical background of the EA-IOW is potential-dependent and is explained by ion diffusion into the ITO and by voltage-dependent changes in optical constants for the material.  Finally, the high sensitivity of the EA-IOW (relative to other evanescent-field-based spectroelectrochemical techniques) is discussed in terms of its design.  Figure 1 with its associated discussion shows that the structure used by Dunphy is substantially similar to that of Hartman.  The conclusion on page 3094 teaches that 
In the paper Bradshaw teaches a single-mode, electroactive waveguiding platform capable of measuring spectroelectrochemical responses of surface-adsorbed redox-active molecules over a broad spectral bandwidth.  This new planar waveguide spectrometer is a combination of the previously developed electroactive integrated optical waveguide (the Dunphy paper) with a recently reported simplified approach to broadband coupling.  With the use of a commercially available prism as an incoupling element, the EA-IOW can now guide visible light from at least 500 to 700 nm, improving upon its previously demonstrated monochromatic nature.  Coupling profiles of various laser lines along with transmission spectra of narrow band-pass filters at various potentials are used to demonstrate the optical characteristics of this broadband EA-IOW and to compare its response to that of a conventional transmission instrument.  Assessment of spectral resolution, performed by measuring the fwhm of various laser lines, ranges from 0.6 to 0.8.  To demonstrate the capabilities of this technology, the acquisition of absorbance spectra of two different adsorbates, cytochrome c and ferrocenedicarboxylic acid, as a function of applied potential was presented.  Subtleties in the redox chemistries of adsorbed molecules, which were difficult to monitor with a monochromatic waveguide, are readily apparent when using the broadband coupling scheme.  Figure 1 with its associated discussion 
In the paper Fitch teaches Electroactive planar waveguide (EAPW) instrumentation was used to perform potential modulated absorbance (PMA) experiments at indium tin oxide (ITO) electrodes coated with 0-, 300-, 800-, and 1200-nm-thick SWy-1 montmorillonite clay.  PMA experiments performed at low potential modulation monitor mass transport events within 100 nm of the ITO surface and, thus, when used in conjunction with cyclic voltammetry (CV), can elucidate charge transport mechanisms. The data show that at very thin films electron transfer is controlled by electron hopping (sensitive to the anion species in the electrolyte) in an adsorbed Ru(bpy)32+ layer.  As the thickness of the clay film grows, electron transfer may become controlled by mass transfer of Ru(bpy)32+ within the clay film to and from the electrode surface, a mechanism that is affected by the swelling of the film.  Film swelling is controlled by the cation of the electrolyte.  Films loaded with Ru(bpy)32+ while being subjected to evanescent wave stimulation demonstrate a large hydrophobic layer.  The growth of the hydrophobic layer is attributed to the formation of Ru(bpy)32+*, which has negative charge located at the periphery of 32+ into the clay film by CV and PMA provide a means to determine the diffusion coefficient of the complex.  See at least figure 1 and its associated discussion for an explanation of the operating principles.  
In the paper Gollmer teaches a set of symmetric methylene blue derivatives that exhibit effective bacteria photokilling.  This study focuses on the structure–response relationship of symmetrically substituted phenothiazinium dyes.  Four hydrophilic derivatives with the ability of additional hydrogen bonding (5, 6) or additional electrostatic interaction (3, 4) were synthesized, photophysically characterized and compared to the parent compound methylene blue (MB, 1) and a lipophilic derivative (2) without additional coordination sites.  Derivative 5 was most effective against Gram-positive Staphylococcus aureus and Gram-negative Escherichia coli reaching a maximum photodynamic efficacy of >5log10 steps (≥99.999%) of bacteria killing in 10 minutes (5 μM, 30 J cm−2) without inherent dark toxicity after one single treatment with the incoherent light source PDT1200 (λmax = 660 nm, 50 mW cm−2).  Interestingly, one derivative with two additional primary positive charges (3) showed selective killing of Escherichia coli (5 μM, 30 J cm−2, 4log10 steps inactivation (≥99.99%)) and no antimicrobial effect on Staphylococcus aureus.  This might allow the development of a new generation of photosensitizers with higher antimicrobial efficacy and selectivity for future applications.  Figure 1 shows chemical structures of the compounds investigated (2–6) in comparison to the lead compound MB 1.  
In the paper Felgentrager investigated photodynamic inactivation of bacteria (PIB) by efficient singlet oxygen photosensitizers as a beneficial alternative to antibiotics in the struggle 𝜆abs, max ca. 600–680 nm, 𝜀 > 50000 L mol−1 cm−1), their low toxicity, and their attachment/penetration abilities.  Except simple substituents like alkyl or hydroxyalkyl residues, nearly no modifications of the phenothiaziniums have been pursued at the auxochromic sites.  By this, the properties of methylene blue derivatives and their fields of application are limited; it remains unclear if their potential antimicrobial efficacy may be enhanced, also to compete with porphyrins.  They prepared a set of six mainly novel methylene blue derivatives with the ability of additional hydrogen bonding and/or additional cationic charges to study the substituents' effect on their activity/toxicity profiles and photophysical properties.  Direct detection of singlet oxygen was performed at 1270 nm and the singlet oxygen quantum yields were determined.  In suspensions with both, Gram-positive and Gram-negative bacteria, some derivatives were highly active upon illumination to inactivate S. aureus and E. coli up to 7 log10 steps (99.99999%) without inherent toxicities in the non-irradiated state.  Figure 1 shows the compounds investigated (1–6) in comparison to the lead compound methylene blue (MB, 7).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Hartman structure and method to incorporate electroactive substances such as the methylene blue of Dunphy or its derivatives as taught by Felgentrager or Gollmer or the Ru(bpy)32+ of Fitch because as taught by Hartman electrical field interacting compounds can be used to enhance the resulting signal and Dunphy and Bradshaw clearly show that electroactive species under similar electric field modulation have an enhanced detection sensitivity and Fitch shows that Ru(bpy)32+ is also known for electroactive electrodes and Felgentrager or Gollmer show that methylene blue derivatives would have been expected to behave in a manner similar to .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to waveguide/electrode hybrid structures, analysis with such structures and electroactive compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797